Case 2:20-cv-06152-JMA-AYS Document 6 Filed 02/18/21 Page 1 of 2 PageID #: 22




UNITED STATES DISTRICT COURT                                          For Online Publication Only
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
PAUL CASUAL,

                                   Plaintiff,
                                                                      ORDER
                 -against-                                            20-CV-6152 (JMA) (AYS)
                                                                                  FILED
THE NATURE’S BOUNTY, INC.,                                                        CLERK
NATALIA DIAZ,
                                                                       2/18/2021 10:35 am
                                    Defendants.                          U.S. DISTRICT COURT
-------------------------------------------------------------X      EASTERN DISTRICT OF NEW YORK
AZRACK, United States District Judge:                                    LONG ISLAND OFFICE

        Before the Court is the -in ----
                                    forma ------
                                          pauperis application filed by pro se plaintiff, Paul Casual

(“plaintiff”). For the reasons that follow, the application to proceed -in ----
                                                                           forma ------
                                                                                 pauperis is denied

without prejudice and with leave to renew upon completion of the AO 239 Long Form in forma

pauperis application (“Long Form”) attached to this Order. Alternatively, plaintiff may remit the

$400.00 filing fee.

        Plaintiff reports that he is not presently employed, has no source of income, and has

$500.00 in cash or in a checking or savings account. (See ECF No. 5, ¶¶ 2-4.) Plaintiff reports

that he owns a car, yet provides no monthly expenses associated with that vehicle such as gas and

insurance. (Id. ¶¶ 5-6.) Additionally, plaintiff wrote “N/A” in the space that calls for his regular

monthly expenses for items such as housing, transportation, utilities, food, etc. and reports having

no debts or financial obligations. (Id. ¶¶ 6, 8.) Further, although plaintiff reports having no

financial resources, he declares that his mother is dependent upon him. (Id. ¶ 7.) Thus, as is

readily apparent, the responses provided by plaintiff raise more questions than they answer.

Accordingly, plaintiff’s application is denied without prejudice and with leave to renew upon

completion of the long form application enclosed with this Order within twenty-one (21) days

from the date of this Order. Alternatively, plaintiff may remit the $400.00 filing fee. Plaintiff is
Case 2:20-cv-06152-JMA-AYS Document 6 Filed 02/18/21 Page 2 of 2 PageID #: 23




warned that a failure to timely comply with this Order may lead to the dismissal of the complaint

without prejudice for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore -in -
                                                   forma   pauperis status is denied for the purpose
                                                     - - - ------

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated: February 18, 2021
       Central Islip, New York

                                                        /s/ (JMA)
                                                     JOAN M. AZRACK
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
